         Case 1:19-cr-00561-LAP Document 357 Filed 08/13/21 Page 1 of 2




                                                                                  Martin Garbus, Esq.
                                                                             MGarbus@offitkurman.com


                                                                                 August 12, 2021

VIA ECF

Honorable Loretta Preska
United States District Judge
Daniel Patrick Moynihan
U.S. Courthouse 500 Pearl Street
New York, New York 10007

RE: Chevron v. Donziger, Case No. 19 Cr. 561 (LAP)

Dear Judge Preska:

       I write to request that you order limited discovery made necessary by the Special
Prosecutor’s response to Mr. Donziger’s motion for a new trial. Dkt. 355.

         I recognize that Your Honor has previously denied discovery requests related to whether
the Special Prosecutor has been under the supervision and direction of a principal officer in the
Executive Branch. Two things have changed. First, the Court has accepted Mr. Donziger’s
position that the Special Prosecutor is wielding Article II executive authority, not Article III
judicial power, and has rejected the Special Prosecutor’s position that the constitutional
requirement of principal officer supervision and direction is inapplicable to her. Second, the
Special Prosecutor’s response introduces the question whether the deployment of FBI agents to
assist the prosecution is evidence of principal officer supervision and direction. The Special
Prosecutor recognizes that the deployment of FBI agents confirms that the Special Prosecutor
was acting as an officer in the executive branch. That likely explains why the Special
Prosecutor did not refer to the deployment of FBI agents in her earlier argument that Arthrex and
prior decisions were inapplicable to her as a judicial appointee. However, the Special Prosecutor
does not claim in her response to the Rule 33 motion that the deployment of FBI agents was
requested of, or was approved by, any principal officer exercising supervision and direction over
the Special Prosecutor.

    Mr. Donziger therefore requests that the Court order the Special Prosecutor to respond to the
following discovery requests by Monday, August 15, 2021, so that Mr. Donziger can incorporate
the information into his reply in support of the new trial motion by the previously-agreed date of
August 21.

   •   To whom did you make the request for the assistance of FBI agents in the prosecution of
       Mr. Donziger.
         Case 1:19-cr-00561-LAP Document 357 Filed 08/13/21 Page 2 of 2




   •   Who authorized the deployment of FBI agents to assist in the prosecution of Mr.
       Donziger, and by what authority?
   •   Provide all written communications seeking or authorizing the deployment of FBI agents
       to the prosecution of Mr. Donziger and all writings memorializing oral communications
       seeking or authorizing such deployment.
   •   Provide all reports or writings addressed to a principal officer supervising and directing
       the prosecution of Mr. Donziger regarding the time commitment, performance or cost of
       the deployment of FBI agents to this prosecution.

The Court can, of course, treat the Special Prosecutor’s response as an admission that the FBI
agents were not deployed under the authority of a principal officer exercising supervision and
direction over the Special Prosecutor. If such authority had been exercised, the Special
Prosecutor surely would have disclosed such evidence in her response, rather than attempting to
eke an inference of supervision and direction from a letter by Mr. Donziger’s counsel pointing
out that supervision and direction is required but absent. If the Court does not treat the response
as an admission, it should order the limited discovery requested.

                                              Respectfully submitted,



                                              _________/s/_________

                                              Martin Garbus
